Citation Nr: 1513809	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  14-31 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ventricular hypertrophy.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 

3.  Entitlement to service connection for chronic sinusitis.  

4.  Entitlement to service connection for a left ankle / foot disability.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for a left elbow disability, to include bursitis and arthritis.

7.  Entitlement to a compensable rating for status post fourth metacarpal of the left hand.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1986 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Virtual VA electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for left elbow and sleep apnea disabilities, entitlement to an increased rating for the left hand disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left ventricular hypertrophy was caused by the Veteran's service-connected hypertension.

2.  Major depressive disorder was aggravated by the Veteran's service-connected orthopedic disabilities.

3.  Clear and unmistakable evidence demonstrates that the Veteran's chronic sinusitis disability preexisted his active duty service and clear and unmistakable evidence demonstrates that the chronic sinusitis disability was not aggravated beyond its natural progression by service.

4.  The Veteran does not have a left ankle or foot disability that is etiologically related to a disease, injury, or event in service or service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, left ventricular hypertrophy was caused by his service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  Resolving doubt in favor of the Veteran, major depressive disorder was aggravated by his service-connected orthopedic disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  Entitlement to service connection for chronic sinusitis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).

4.  Entitlement to service connection for a left ankle / foot disability is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in August 2012 fully satisfied the duty to notify provisions.   See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing; obtained information concerning the Veteran's symptoms, initial diagnoses, and the specifics of his contentions; and suggested the submission of evidence that would be beneficial to his claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) also are of record.  Private records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  In that regard, the Veteran was afforded VA medical examinations in January 2013.  The Board finds the examination reports to be thorough, complete, and consistent with the other evidence of record.  The examiner noted that the claims file had been reviewed.  The opinions expressed were based on the Veteran's reported history, interview of the Veteran, examination of the Veteran, and review of the claims file.  The opinions provided discussed a rationale and basis.  Based on the examination reports and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis and cardiovascular-renal disease, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).  In this case, the Veteran was not diagnosed with cardiovascular-renal disease or arthritis of the left ankle or foot in service or within one year of separation from service.  As such, entitlement to service connection on a presumptive basis is not warranted.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Left Ventricular Hypertrophy

The Veteran claims that his current heart disease is caused by his service connected hypertensive vascular disease (hypertension).  The Board agrees.  

A January 2013 VA examination report listed among the Veteran's diagnoses left ventricular hypertrophy, per May 2012 echo, and concluded that the mild left ventricular hypertrophy was at least as likely as not proximately due to or the result of his service-connected hypertension.  The rationale was that left ventricular hypertrophy was an enlargement of the left pumping chamber of the heart and that the most common cause of this problem was high blood pressure.  Similarly, a March 2013 letter from a private treatment provider noted that diagnostic testing showed mild to moderate left ventricular hypertrophy and concluded that the Veteran's poorly controlled hypertension was the most likely cause of the cardiac condition.  A March 2012 opinion from the same treatment provider cited to medical literature documenting that hypertension was a major influence on the development of left ventricular hypertrophy.  As the above medical professionals explained the reasons for their conclusions, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The only remaining question is the characterization of the disability for which service connection is to be granted.  The RO has consistently denied the claim on the basis that the Veteran's left ventricular hypertrophy represents a cardiac symptom, rather than a discrete disease or disability.  In reaching a determination, the Board finds the reasoning of a Court memorandum decision relevant to this question.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  In Vincent v. Shinseki, No. 11-2348, 2013 WL 93359 (Vet. App. Jan. 9. 2013), the Court wrote:

The Court also notes that the context of the Board's decision indicates that it may be applying a standard for the term "disability" that is too rigid.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The record indicates that the appellant has experienced a slight tachycardia, coronary spasm, atrioventricular block, and left ventricle hypertrophy. . . . On remand, the Board should determine whether these and any other diagnoses it might identify in the record are evidence that the appellant has suffered a heart "disability" as defined by the authority cited above. 

Id. at *4.

Based on the VA examiner's specific listing of left ventricular hypertrophy under the diagnosis section of the examination report and the numerous positive medical opinions discussed above, the Board finds that it is a disability for which service connection may be granted.

Acquired Psychiatric Disorder

The Veteran contends that he has a current acquired psychiatric disorder that is due to the chronic pain from his service-connected orthopedic disabilities.  Affording the Veteran the benefit of the doubt, the Board agrees.

A January 2013 VA psychiatric examination report noted a diagnosis of major depressive disorder, recurrent, moderate.  The examiner concluded that it was less likely than not that the Veteran's depression was caused by or the result of his left knee disability.  The rationale was that the Veteran had a history of recurrent depressive episodes and his depressed mood could not be solely linked to his left knee condition.  Additional factors included the Veteran's divorce and other psychosocial factors interfering with his mood.  He also was on narcotic medication and had a past substance and alcohol dependence issue, both of which could affect mood regulation.  The examiner's opinion suggests that although service might not be the sole cause of his major depressive disorder that it was a cause or factor.

In support of such a conclusion, a September 2014 opinion from the Veteran's private psychiatrist determined that the Veteran had major depressive disorder, recurrent, and alcohol dependence, in partial remission.  As to the depressive disorder, the psychiatrist found that the disability did not exist prior to enlistment, was service aggravated, and was considered disabling.

In light of the above opinions, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's major depressive disorder was aggravated by his service-connected low back disability.

The Board must observe that the extent of aggravation has not been established by a baseline of disability prior to aggravation and that, pursuant to 38 C.F.R. § 3.310(b), "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  In the instant case, the Board finds the evidence is at least in equipoise as to whether the Veteran's major depressive disorder has been aggravated by his service-connected orthopedic disabilities.  The extent of aggravation is a rating consideration for the RO in assigning a disability rating, see generally 38 C.F.R. § 4.22, and applicable case law precedent instructs that, if the degree of impairment from disease attributable to service-connected versus nonservice-connected disease cannot be medically ascertained, VA must consider the whole of the impairment as service connected.  Mittleider v. West, 11 Vet. App. 181 (1998).

Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that his major depressive disorder has been permanently aggravated by his service-connected orthopedic disabilities.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for major depressive disorder, therefore, is granted.

In closing, the Board again notes that the issue on appeal was originally characterized as a claim of entitlement to service connection specifically for depression, dysthymia, and anxiety, and such claim was recharacterized by the Board as potentially encompassing other psychiatric diagnoses.  In this regard, the Board further notes that it considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for major depressive disorder.  Specifically, the Board finds the depressive disorder grant contemplates the symptoms of psychiatric disability that have been reported by the Veteran throughout the course of his claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Furthermore, the Board notes that both major depressive disorder and dysthymic disorder are characterized as persistent depressive disorders in the Fifth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-V)).  Both disabilities are also characterized by VA as mood disorders for rating purposes, with dysthymic disorder being listed under 38 C.F.R. § 4.130, Diagnostic Code 9433, and major depressive disorder being listed under Diagnostic Code 9434.  Finally, the Veteran's psychiatric disabilities, however characterized, are evaluated pursuant to the same rating criteria, which are listed in the General Rating Formula for Mental Disorders.  For these reasons, the Board finds that the benefit sought on appeal has been fully granted by awarding service connection for major depressive disorder.

Chronic Sinusitis

The Veteran contends that the onset of his current chronic sinusitis disability occurred during his military service, specifically after being sent to Germany.  In the alternative, he asserts that any preexisting sinusitis disability was permanently aggravated by his military service.

The Veteran's September 1985 Report of Medical History at the time of entrance into Reserve service noted a history of sinusitis.  On the same form, the examining medical professional documented a history of multiple instances of sinusitis.  In March 1987, the Veteran was diagnosed with maxillary sinusitis.  In a January 1989 Report of Medical History, the Veteran denied a history of sinusitis; however, he was treated for sinusitis later that year.  In April 1990, the Veteran also was diagnosed with and treated for sinusitis.  

After service, the claims file includes numerous records diagnosing sinusitis, several of which have noted the condition to be chronic in nature.  The Veteran was provided medication for the disability.  The Veteran also has diagnoses of rhinitis that have been attributed to allergies.  The Veteran eventually underwent multiple surgeries for his sinus problems, most recently in 2012.

The Veteran was afforded a VA examination in January 2013.  The examiner noted a historical diagnosis of chronic sinusitis.  The Veteran reported a history of sinus problems that started only after being sent to Germany in service in 1985.  The Veteran indicated that he had ongoing sinus problems after service and had to undergo surgery due to the repeated infections.  The examiner discussed the Veteran's multiple sinus surgeries between 2003 and 2012.  A CT scan confirmed chronic sinusitis.  Following examination, the Veteran diagnosed chronic sinusitis status post surgery times three.  The examiner concluded that the Veteran's sinusitis preexisted service and was not increased as a result of military service.  Instead, the sinusitis was increased due to the natural progression of the disease.  The rationale was that there was objective evidence of sinusitis before, during, and after service, but no evidence to support aggravation.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A medical examination of the Veteran at the time of his entrance into service is not of record.  As such, the Veteran will be presumed to have entered service in sound condition with respect to any sinus disorder.  38 U.S.C.A. §§ 1111 (West 2014); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's chronic sinusitis preexisted his military service.  As noted above, the January 2013 VA examiner explicitly concluded that the Veteran's sinusitis preexisted his military service.  Moreover, the Veteran reported a history of sinusitis at the time of his entrance into Reserve service in 1985 and the examiner at the time also noted a history of sinusitis.  

The Board acknowledges that the Veteran claimed during his January 2013 VA examination that he did not experience sinus symptoms prior to entering service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements as to his sinus symptoms (or lack thereof) prior to service are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  In that regard, as noted above, the Veteran reported a history of sinusitis in his September 1985 Report of Medical History and on the same document the examining medical professional also noted sinusitis.  The Board finds these more contemporaneous statements of significantly greater probative value than his current statements denying pre-service sinusitis or related symptoms, made in the pursuit of VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain).  Because of the consistent medical evidence of record, the Veteran's consistent contemporaneous statements reporting a history of sinusitis prior to service, and the lack of corroborating objective evidence, the Board finds that the Veteran's current denial of pre-service sinusitis or related symptoms have no probative value.  The Board finds the history reported at entry into service and prior to pursuing his current claim for benefits based on the contention that his sinus symptom onset occurred in service to be far more credible than the history offered in support of a claim for benefits.  

In summary, given how greatly the history offered by the Veteran during service and prior to the current claim contradicts the statements he has offered in support of this appeal and in light of the multiple medical professionals who concluded that the Veteran had a sinus disorder that preexisted his military service, the Board finds that there is clear and unmistakable evidence of record that his chronic sinusitis preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, as discussed above there is both probative clinical and lay evidence of the preexisting disorder, including the Veteran's acknowledgment that he received medical treatment for sinusitis prior to his entrance into service.  

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this case, there is clear and unmistakable evidence establishing that the Veteran's chronic sinusitis was not aggravated by service beyond the natural progression of the disease.  In this regard, the most credible in-service and post-service medical evidence of record clearly and unmistakably supports the conclusion that the Veteran's preexisting sinusitis problems were not permanently aggravated by his military service.  In that regard, the Board finds the opinions expressed in the January 2013 VA examination report of significant probative value.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations.  The Board acknowledges that the examiner did not use the phrase "clear and unmistakable" with respect to whether the Veteran's preexisting sinusitis disability was permanently aggravated by service.  The rationale, however, clearly demonstrates that the examiner found that the Veteran had a preexisting sinusitis disability that was not permanently aggravated by service, based on the evidence that he had sinusitis prior to service, in service, and after service without evidence of in-service aggravation.  In light of the foregoing, while not using the term "clear and unmistakable," the Board finds that it is undebatable that the examiner found that the Veteran's multiple instances of in-service treatment for sinusitis did not represent an aggravation of the disability, but instead merely the natural progression of the preexisting sinusitis disability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  

As noted above, the underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  In this case, while the Veteran did seek treatment for and was diagnosed with sinusitis in service, the sole medical opinion of record definitively concluded that this treatment did not represent a permanent aggravation of the sinusitis disorder.  Thus, the evidence of record supports the conclusion that a permanent aggravation of a preexisting chronic sinusitis disability did not occur.  See Jensen, 4 Vet. App. at 306-07; Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.

Thus, the only evidence that the Veteran's sinusitis problems began in or were otherwise permanently aggravated by service is his own lay assertions.  As documented above, the Board does not find credible the Veteran's assertions that his sinusitis symptoms began in service.  To the extent that the Veteran contends such symptoms permanently worsened due to service, the Board does not finds such representations of any probative value in light of the Veteran's lack of medical training and expertise and the complexity of attributing any observed symptomatology to a specific psychiatric disorder or to the permanent aggravation of that disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Therefore, in summary, the Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's chronic sinusitis preexisted service and was not aggravated therein.  For this reason, the Board finds that service connection for chronic sinusitis is denied.

As to any other diagnosed sinus disorder, the evidence of record does not establish that such disability preexisted military service, had its onset in service or within one year of separation from service, or is otherwise related to service.      

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's chronic sinusitis preexisted service and was not aggravated by service.  Furthermore, the preponderance of the evidence also shows that any other current sinus disability was not incurred in or otherwise aggravated by his military service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Left Ankle / Foot

The Veteran also contends that he has a left ankle or foot disability, specifically left foot and ankle weakness with foot drop.  He believes that this disability was caused or aggravated by his service-connected left peroneal / anterior tibial nerve disability.

In March 1990, the Veteran underwent left patellar tendon reconstruction.  A December 1990 service treatment record noted incomplete mild to moderate left peroneal nerve injury with evidence of reinnervation.  The injury appeared to have occurred around the area of the knee.  Symptoms included decreased strength and questionable foot drop symptoms.  

Early post-service treatment for the left knee and peroneal nerve injuries included complaints of left foot pain and swelling.  Entitlement to service connection for left knee and left peroneal nerve disabilities was granted in a June 1991 rating decision.  The rating decision noted that the Veteran had a pre-service history of a left ankle injury, specifically a fracture of the distal left fibula, but current x-rays of the left foot were negative.  The rating decision noted that the Veteran's left peroneal nerve was injured during his 1990 left knee surgery.  On examination, the Veteran reported subjective loss of sensation on the lateral aspect of the lower leg and dysesthesias above and below the left knee on palpation.  A November 2002 private treatment record noted that the Veteran had left calf sensory changes and weakness at the left ankle "because of his prior nerve injury."  The record did not specifically explain the location of the prior nerve injury.  

The Veteran was afforded a VA examination in January 2013.  The examiner noted the Veteran's reports of left foot drop since his in-service left knee surgery with peroneal nerve damage.  Left ankle symptoms included the left ankle rolling outward easily and an inability to dorsiflex the left ankle.  He used a cane and a left knee brace, but his ankle felt stiff and weak all the time.  Finally, he reported occasional pain on top of the left foot of unknown etiology.  Following examination, the examiner noted that the Veteran had "left foot drop with residual left ankle weakness / decreased dorsiflexion."  As to etiology, the examiner indicated that it was not possible to resolve the issue of whether the Veteran's left ankle weakness was proximately due to or the result of his service-connected neuralgia, left peroneal nerve, without resort to speculation.  The rationale was that left ankle immobility was a well known cause of stiffness and decreased range of motion, based on medical literature review.  The Veteran had gained about 100 pounds since separation from service, which had significantly impacted his weight bearing joints, to include his left ankle.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that entitlement to service connection is warranted for a left ankle or foot disability.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the Board recognizes the Veteran's sincere belief in his left ankle/foot claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current left ankle/foot disability during any period of his appeal, other than symptoms related to a peroneal nerve injury for which service connection already is established and for which he is receiving compensation.  

Specifically, the February 2013 rating decision increased the Veteran's disability rating for his left lower extremity nerve disability from 10 percent to 20 percent and rated the disability under Diagnostic Code 8521, rather than Diagnostic Code 8723 under which the previous 10 percent rating had been awarded.  A 20 percent rating under Diagnostic Code 8521 is based on moderate incomplete paralysis of the common peroneal nerve, which contemplates foot drop, drooping of the first phalanges of the toes, dorsiflexion problems with the foot, extension of the proximal phalanges of the toes, weakened adduction, and anesthesia over the dorsum of the foot and toes.  Thus, the Veteran's reports of decreased range of motion of the ankle and foot drop are specifically contemplated in the current 20 percent rating the Veteran is receiving for the peroneal nerve injury.  

No discrete or separate left ankle or foot disability has been diagnosed during the appellate time period.  The January 2013 VA examiner considered the Veteran's reports that his left ankle / foot stiffness and weakness were caused or aggravated by his service-connected left peroneal nerve disability.  The examiner concluded that it would not be possible to link such symptoms to the left peroneal nerve disability without resort to speculation, given the Veteran's post-service weight gain.  To the extent that such symptoms are not contemplated in the current 20 percent rating afforded under Diagnostic Code 8521, the Board finds the January 2013 VA examiner's opinion the most persuasive evidence of record.  

The Board has considered the Veteran's assertions that he has a current left ankle / foot disability that was caused or aggravated by his left peroneal nerve disability.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing stiffness, weakness, pain, or other symptoms in the left ankle and foot.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  That said, the Board notes that symptoms such as pain, weakness, or stiffness do not in and of themselves constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted above, the Veteran's foot drop and decreased ranges of motion already are contemplated in and compensated by the 20 percent rating under Diagnostic Code 8521.

On the other hand, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing a left ankle or foot disability and linking the etiology of such disability to his left lower extremity nerve disability, however, the Board concludes that in this case his statements regarding any such diagnoses or link to service-connected disabilities are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the January 2013 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The examiner considered whether the Veteran's symptoms constituted a left foot or ankle disability separate from the service-connected left peroneal nerve disability, but could not make such a diagnosis based on the facts of the case.

As the preponderance of the competent evidence is against finding a current left foot or ankle disability separate and distinct from his service-connected left lower extremity nerve disability, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection.  In that regard, the Board finds the January 2013 VA examiner's conclusions the most probative evidence of record.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for left ventricular hypertrophy is granted.

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for chronic sinusitis is denied.

Entitlement to service connection for a left ankle / foot disability is denied.


REMAND

Left Elbow Disability

The Veteran contends that he has left elbow bursitis and arthritis due to his military service.  Specifically, he asserts that he developed left elbow problems due to overlifting and general overexertion in service.  The record reflects that the Veteran does have a current left elbow disability.  Although it is unclear from the record whether the Veteran is asserting a continuity of left elbow symptoms from service, in light of the Veteran's documented orthopedic problems in service and difficulties thereafter, the Board concludes that a VA examination is necessary.

Obstructive Sleep Apnea

The Veteran was afforded a VA examination for his sleep apnea in January 2013.  The examiner concluded that the Veteran's sleep apnea was not related to the use of medication for his service-connected knee disability.  A rationale for that opinion was provided.  During the October 2014 Board hearing, however, the Veteran contended that doctors had told him that his sleep apnea was due to his obesity.  The Veteran believed that his obesity was the result of his service-connected orthopedic disabilities because they prevented him from exercising or performing numerous physical activities to keep his weight in check.  As such a theory was not considered or discussed by the January 2013 VA examination report, the Board concludes that an addendum opinion is required to address this theory.

Status Post Fracture Fourth Metacarpal Left Hand

At his October 2014 hearing, the Veteran testified that his left hand symptoms had increased since his last VA examination.  Specifically, the Veteran stated that although the examination report indicated that he did not have flare-ups of pain that he actually had been experiencing such flare-ups, which had been treated with cortisone injections.  He also reported swelling, stiffness, and achiness.  There was weakness when picking up objects and the overall symptomatology was getting progressively worse.  As the Veteran has reported a worsening of his service-connected left hand symptoms, a new examination addressing the current severity of this disability is necessary.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

TDIU

Initially, the Board notes that an April 2014 Board determination referred the matter of entitlement to TDIU to the AOJ for consideration.  During his October 2014 Board hearing, however, the Veteran asserted that his service-connected disabilities, specifically including his left hand disability, rendered him unemployable.  The Veteran's February 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability) also indicated that he was unemployable, in part, due to his left hand disability.  In light of the foregoing and the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation, the Board concludes that the matter is appropriately before the Board.  See id.; Claims for Total Disability Based on Individual Unemployability (TDIU), Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013).

The Board notes that in addition to the left hand fourth metacarpal disability, the Veteran also is service-connected for multiple other disabilities.  As the February 2012 VA Form 21-8940 and the Veteran's statements during the October 2014 Board hearing suggested that these disabilities also played a role in his claimed unemployability, the Board concludes that a remand is required for the AOJ to consider the claim of entitlement to TDIU in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination for his left elbow.  The electronic claims file must be made available for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and any other testing deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) any diagnosed left elbow disability was incurred in or is otherwise related to military service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

2.  Obtain a supplemental opinion from the examiner who conducted the January 2013 sleep apnea examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner is asked to provide opinions as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea was caused OR aggravated by one or more of his service-connected orthopedic disabilities.  

In reaching that conclusion, the examiner/reviewer is requested to consider, and discuss as necessary, the Veteran's allegations during his October 2014 Board hearing that his sleep apnea was due to obesity and that he was obese because his service-connected disabilities prevented him from exercising or engaging in other physical activities to keep his weight under control and the January 2012 private medical opinion suggesting the same.  

The examiner/reviewer is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's/reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for an examination to determine the current severity of his service-connected left hand disability.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

4.  Conduct any additional development deemed appropriate with respect to the Veteran's claims, including entitlement to TDIU.

5.  Thereafter, adjudicate the Veteran's TDIU claim and readjudicate the other issues on appeal.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
	MICHAEL A. PAPPAS	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


